Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 1 of 53

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION —

BERKELEY VENTURES II, LLC Civil Action File No.
1:19-cv-05523-ODE
Plaintiff,

Vv.

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

Defendants.

 

 

 

AFFIDAVIT OF RONALD D. HERMAN

 

STATE OF GEORGIA }
COUNTY OF FULTON
PERSONALLY APPEARED before the undersigned officer duly
authorized by law to administer oaths, Ronald D. Herman, who, after being
duly sworn, deposes and states the following:
1.
My name is Ronald D. Herman, named Defendant in this action.
2.

I am over 21 years old of age and competent to provide the sworn

testimony of this Affidavit.

EXHIBIT

now

 
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 2 of 53

3.

I am the Chief Executive Officer of Sionic Mobile Corporation (“Sionic”).
In that position I am duly empowered and authorized to speak in regard to
the matters related in this Affidavit which are known to me due to my direct
personal knowledge, and further, due to my status, which entitles and
requires me to know of the matters related in this Affidavit.

4,

Sionic first became aware of Slipakoff LLP on December 1, 20165, in
regard to a donation of Sionic stock that Patrick Gahan (“Gahan”), a Sionic
stockholder and Board member, wanted to make to various foundations and
charities.!

5.

To help facilitate the donation, Slipakoff LLP, as Gahan’s lawyers,

requested a division of an existing Sionic stock certificate into multiple

smaller certificates, which Sionic did.2

 

1 Email chain between Herman, Patrick Gahan and Donald Navajosy dated
December 1, 2015, a true and complete copy of which is attached and
incorporated as Exhibit 1 to this Affidavit.

2 Exhibit 1.
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 3 of 53

6.

On or about December 4, 2015, Gahan introduced Slipakoff to Sionic as
potential counsel, which resulted in email correspondence between me and
Slipakoff, and a further meeting at Slipakoffs office.3

7.

At that meeting, Slipakoff promoted his ability to represent Sionic in
regard to investments and securities law, in addition to various merger and
acquisition opportunities.

8.

Slipakoff also explained his ability to introduce potential investors to

Sionic and expressed interest in becoming an investor himself.
9.

In response, I discussed with Slipakoff the scope and scale of
representation that Sionic needed, including support on mergers and
acquisitions and more importantly, in regard to securities as Sionic was in
the process of raising capital and needed to ensure it was compliant with

applicable laws and regulations.

8 Email chain between Herman, Gahan and Slipakoff dated December 4, 2015
through December 7, 2015, a true and complete copy of which is attached and
incorporated as Exhibit 2 to this Affidavit.

3
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 4 of 53

10.

Subsequently, I confirmed Sionic’s intention to engage Slipakoff,
specifying a need to evaluate the influence of potential transactions on our
Series B filing and associated changes to the capitalization table.*

11.

Internally, I also instructed Sionic personnel to begin coordinating with
Slipakoff as general corporate counsel on pending assignments contract
review.5

12.

On December 8, 2015, Slipakoff and Sionic entered into an Attorney-
Client Representation agreement, under which Slipakoff confirmed that “we
have been engaged to represent Sionic Mobile Corporation . . . in regard to

various corporate matters.”

4 Email chain between Herman and Slipakoff dated December 8, 2015, a true
and complete copy of which is attached and incorporated as Exhibit 3 to this
Affidavit.

5 See, e.g., Email chain between Herman and Spencer White (a Sionic
employee) dated December 8, 2015, at true and complete copy of which is
attached and incorporated as Exhibit 4 to this Affidavit.

6 A true and complete copy of the Attorney-Client Representation agreement,
dated December 8, 2015, is attached and incorporated as Exhibit 5 to this
Affidavit.
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 5 of 53

13.

Slipakoff thus was, and was understood to be, Sionic’s outside general
counsel.

14.

The next day, I consulted with Skipakoff regarding Sionic’s proposed
Series B investment, disclosures, Form D filings with the U.S. Securities and
Exchange Commission, and stock warrants, as confirmed by Slipakoffs
subsequent invoice to Sionic.’

15.

In support of this and other corporate efforts, Sionic shared significant
sensitive confidential information with Slipakoff, including on certain
pending and planned business transactions, proposed uses for capital,
potential target investors and funding sources, securities offerings and series
and associated draft agreements and documentation, business plans, and

draft and anticipated promotional and solicitation materials.

7 Invoice from Slipakoff to Sionic, dated February 10, 2016, a true and
complete copy of which is attached and incorporated as Exhibit 6 to this
Affidavit.
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 6 of 53

16.

At about this time and further to Slipakoffs request, Sionic transmitted
Warrants for Slipakoff to execute, which upon exercise would have entitled
Slipakoff to become a direct holder of Sionic stock.®

17,

By email dated December 11, 2015, Slipakoff confirmed that he had
signed the Warrants (although had not yet funded them) and offered to
introduce Sionic to a high net worth friend he thought an appropriate
investor. ®

18.

To assist with this introduction, Slipakoff requested various sensitive
internal corporate information, including Sionic’s Private Placement
Memorandum, pro forma spreadsheets, including for 2016, and historical

financials.!°

8 Email between Herman and Slipakoff dated December 11, 2015, at true and
complete copy of which is attached and incorporated as Exhibit 7 to this
Affidavit.

9 Exhibit 7.

10 Email between Herman and Slipakoff dated December 15, 2015, a true and
complete copy of which is attached and incorporated as Exhibit 8 to this
Affidavit.
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 7 of 53

19.

Slipakoff acknowledged that his friend would need to execute a

nondisclosure agreement as a condition to receiving this information.!!
20.

Slipakoff ultimately failed to fund the Warrants, leading me to express
my concern for the legal consequences of the delay, although I confirmed that
I was still very excited about Slipakoff having taken over Sionic’s “securities
work.”!2

21.

Slipakoff responded that he was incredibly thankful that his failure to

fund the Warrants had not tainted my view of Slipakoff or his firm’s value.!%
22.

Slipakoff assured that he would continue to “be a vocal evangelist for
Sionic,” and said that he had several private equity firms and various high
net worth investors whom he thought would be good prospective investors in
Sionic.!4
1 Exhibit 8.

12 Email chain between Herman and Slipakoff dated December 15, 2015
through December 16, 2019, at true and complete copy of which is attached
and incorporated as Exhibit 9 to this Affidavit.

18 Exhibit 9.
14 Exhibit 9.
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 8 of 53

23.

On January 6, 2016, Slipakoff offered to introduce Sionic to a potential

partner for Sionic’s technology.15
24.

In response, I sent Slipakoff a brief overview of Sionic’s platform,

asking Slipakoff to review the document to ensure it was acceptable.'6
25.

Later that day, Slipakoff made the introduction, extolling the virtues of
Sionic’s technologies and capabilities and even suggesting ways in which
Sionic might imbed in the potential partner’s business to improve overall
margins and operations.”

26.

On July 12, 2016, Slipakoff requested, and Sionic provided, an updated

business plan and financials, although Sionic stopped sending Slipakoff

further work on or about August 2016.18

15 Kmail chain between Herman, Gahan and Slipakoff dated January 6, 2016,
attached and incorporated as Exhibit 10 to this Affidavit.

16 Exhibit 10.

17 Email from Slipakoff to Bob Stewart dated January 6, 2016, a true and
complete copy of which is attached and incorporated as Exhibit 11.

18 Kmail from Gahan to Herman dated July 12, 2016, a true and complete
copy of which is attached and incorporated as Exhibit 12.

8
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 9 of 53

27.

Amongst other reasons, Sionic decided to cease using Slipakoff's
services because he failed to provide the level of responsive and sophisticated
representation that he had assured me was within his competence.

28.

Approximately 14 months later, Berkeley became an investor in Sionic.
In so doing, Berkeley reviewed financials, promotional and investment
materials, and other documents that were either shared with Slipakoff
incident to representation or upon which Slipakoffs advice was requested.

29.

Slipakoff reviewed and provided advice in regard to the form
documents that were ultimately used by Sionic drafting the Subscription
Agreement, Investor Questionnaire, Amended and Restated Shareholder
Agreement, and Joinder to Shareholder Agreement that are referenced in
Berkeley’s Complaint.

30.

Slipakoff never consulted with or informed Sionic of Berkeley’s

intention to sue Sionic before it did so. Nor did Slipakoff seek, and Sionic did

not provide, a waiver of conflict.

FURTHER AFFIANT SAYETH NAUGHT.
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 10 of 53

Ronald 2. Herman

06,
%,
%,
Fn,

Sworn to and subscribed before , yet oR a
me this January 2%, 2020. ah

    
  

ae

*Poeccengnt*®

 

s
&
“10,

. . ° .
My commission expires: 1020 “Hoeccegneet®®

10
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 11 of 53

EXHIBIT 1
\—w/

Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 12 of 53

Friday, December 13, 2019 at 4:43:59 PM Eastern Standard Time

Subject: Re: Donation Agreements

Date: Tuesday, December 1, 2015 at 5:39:14 PM Eastern Standard Time
From: Ronald Herman
To: Patrick Gahan

Attachments: image001.jpg

Done. The original 147 will become 145,000 shares. New certs will be added for the other two amounts.

Ronald D. Herman, CEO
SIONICMOBILE——
404.606.3585 « sionicmobile.com

From: Patrick Gahan <patrick.gahan@gmail.com>
Date: Tuesday, December 1, 2015 at 4:24 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: Re: Donation Agreements

That would be great. Certificate 147 Window Macaroni Group.
Thanks
On Tue, Dec 1, 2015 at 4:14 PM, Ron Herman <herman@sionicmobile.com> wrote:

This is not a problem, Patrick. Do you want me to have counsel prepare the first 3 certs per below? We'll just need
you to destroy the original.

Page 103 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 13 of 53

Ronald D. Herman, CEO - \eaw/
SIONICMOBILE-—-

404.808,3585 « slonicmobile.com

From: Patrick Gahan <patrick.gaha il ‘om> .
Date: Tuesday, December 1, 2015 at 4:12 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: Fwd: FW: Donation Agreements

Ron,

See below. For donating 50,000 shares to Enduring Hearts and 10,000 shares to CHOA, the certificates | have don't

match the number of shares being donated. For example if | used 205,000 share certificate it appears that we need
the single 205,000 share certificate reissued as three certificates, one in the amount of 145,000 shares, another as

10,000 shares, and a third as 50,000 shares.

Per our legal, this is supposedly very easy for Sionic Mobile to do. Do you.concur?

FY! - There will be a more complicated splitting up of share certificates needed for the CRT contributions because It \ess?
goes two steps...first Alder Tech Holdings will need to transfer SMC shares pro-rata to its members and then the

individual members doing CRT contributions will need the share certificates to match the number of shares being

donated per CRT. For example, | have 7 CRT's with 100,000; 50,000, 50,000, 50,000, 250,000, 250,000, and 250,000
shares being donated.

Thanks,

Patrick

 

onceneemee Forwarded message
From: Donald Novajosky <dn@slipakoff.com>

Date: Tue, Dec 1, 2015 at 2:27 PM

Subject: RE: FW: Donation Agreements

To: Patrick Gahan <patrick.gahan@gmail.com>, Adam Slipakoff <as@slipakoff.com>

Hi Patrick —

Just left you a voicemail with regards to your question.

| completely agree. You would want to go back to Psionic Mobile and get them to break apart the large
stock certificate so that you have a new certificate in an amount that matches your donation (for example,

Page 104 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 14 of 53

a 50,000 share certificate for a 50,000 share donation). It should be pretty quick and easy for them to do
for you.

Thanks,

Don

From: Patrick Gahan [mailto:patrick,gahan@gmail.com]
Sent: Tuesday, December 1, 2015 1:00 PM

To: Adam Slipakoff <as@slipakoff.com>

Ce: Donald Novajosky <dn@slipakoff.com>
Subject: Re: FW: Donation Agreements

Adam,

Thank you for these. ! will let don know if | have any questions.

Patrick

On Wed, Nov 25, 2015 at 3:54 PM, Adam Slipakoff <as@slipakoff.com> wrote:

Patrick - Here are the Donation Agreements. Call or email Don or | with any questions or Issues. We're still here
today.

From: Donald Novajosky
Sent: Wednesday, November 25, 2015 3:50 PM

To: Adam Slipakoff <as@slipakoff.com>
Subject: Donation Agreements

Adam —-

Attached are copies of the Donation Agreements for CHOA and Enduring Hearts.

Page 105 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 15 of 53

Friday, December 13, 2019 at 4:44:00 PM Eastern Standard Time

Don

Sy slipakoff

 

Donald L. Novajosky, Esq.

1701 Barrett Lakes Blvd., Suite 160 | Kennesaw, Georgia 30144
Direct: 270.727.8995 | Fax: 720.727.8999 | Cell: 678.237.3139
dn@slipakoff.com | www.slipakoff.com

Subject: Re: Donation Agreements

Date: Tuesday, December 1, 2015 at 4:14:04 PM Eastern Standard Time \we/
From: Ronald Herman

To: Patrick Gahan

Attachments: image001.jpg

This Is not a problem, Patrick. Do you want me to have counsel prepare the first 3 certs per below? We'll just need
you to destroy the original.

Ronald D. Herman, CEQ

SIONICMOBILE--——
404.606.3585 - sionicmobile.com

From: Patrick Gahan <patrick,eahan@gmail.com> |
Date: Tuesday, December 1, 2015 at 4:12 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: Fwd: FW: Donation Agreements

Ron,

See below. For donating 50,000 shares to Enduring Hearts and 10,000 shares to CHOA, the certificates | have don't \ese/
match the number of shares being donated. For example if | used 205,000 share certificate It appears that we need
the single 205,000 share certificate reissued as three certificates, one in the amount of 145,000 shares, another as

Page 106 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 16 of 53

10,000 shares, and a third as 50,000 shares.

Per our legal, this Is supposedly very easy for Sionic Mobile to do. Do you concur?

FYI - There will be a more complicated splitting up of share certificates needed for the CRT contributions because it
goes two steps...first Alder Tech Holdings will need to transfer SMC shares pro-rata to its members and then the
individual members doing CRT contributions will need the share certificates to match the number of shares being
donated per CRT. For example, | have 7 CRT's with 100,000; 50,000, 50,000, 50,000, 250,000, 250,000, and 250,000
shares being donated.

Thanks,

Patrick

 

---------- Forwarded message
From: Donald Novajosky <dn@slipakoff.com>

Date: Tue, Dec 1, 2015 at 2:27 PM

Subject: RE: FW: Donation Agreements

To: Patrick Gahan <patrick.gahan@email.com>, Adam Slipakoff <as@slipakoff.com>

Hi Patrick —

Just left you a voicemail with regards to your question.

| completely agree. You would want to go back to Psionic Mobile and get them to break apart the large stock
certificate so that you have a new certificate in an amount that matches your donation (for example, a 50,000
share certificate for a 50,000 share donation). It should be pretty quick and easy for them to do for you.

Thanks,

Don

From: Patrick Gahan [mailto:patrick,gahan@gmail.com}
Sent: Tuesday, December 1, 2015 1:00 PM

To: Adam Slipakoff <as@slipako >

Ce: Donald Novajosky <dn@slipakoff.com>
Subject: Re: FW: Donation Agreements

Adam,

Page 107 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 17 of 53

Thank you for these. ! will let don know if { have any questions.

 

\ewe/

Patrick
On Wed, Nov 25, 2015 at 3:54 PM, Adam Slipakoff <as@slipakoff.com> wrote:

Patrick - Here are the Donation Agreements. Call or email Don or | with any questions or issues. We're still here

today.

From: Donald Novajosky

Sent: Wednesday, November 25, 2015 3:50 PM

To: Adam Slipakoff <as@slipakoff.com>

Subject: Donation Agreements

Adam —

Attached are copies of the Donation Agreements for CHOA and Enduring Hearts. \w/

Don

“Y slipakoff

Donald L. Novajosky, Esq.

1701 Barrett Lakes Blvd., Suite 160 | Kennesaw, Georgia 30144

Direct: 270.727.8995. | Fax: 770.727.8999 | Cell: 678.237.3139

dn@slipakoff.com | www.slipakoff.com

\wws/

Page 108 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 18 of 53

EXHIBIT 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 19 of 53

Tuesday, December 17, 2019 at 2:19:59 PM Eastern Standard Time

Subject: Re: Slipakoff's Value add

Date: Monday, December 7, 2015 at 11:08:59 AM Eastern Standard Time
From: Adam Slipakoff

To: Ron Herman

Great. See you then. Can | ask for a copy of the PPM, pro formas, warrants, etc. when we meet to take back with
me? Thanks in advance. Patrick speaks so highly of Slonic. I'm looking forward to learning more.

Sent from my iPhone

>On Dec 7, 2015, at 11:03 AM, Ron Herman <herman@sionicmobile,com> wrote:
>

> Perfect Adam. See you then. Thx

>

>

>
> Ronald D. Herman, CEO <http://sioni ! >40. ¢ sionicmobile.com <http://sionicmobile.com/>

>

VvvvvvvVVVVv

>> On 12/7/15, 10:59 AM, “Adam Slipakoff" <as@slipakoff.com> wrote:

>>

>> Ron - How does 1:30 today work? | have a lunch at Davios 12-1 and can head over after.

>>

>> Sent from my iPhone

>>

>>> On Dec 4, 2015, at 4:11 PM, Ron Herman <herman@sionicmobile.com> wrote:

>>>

>>> That would be great Adam. I’m very excited about doing business together. We're pushing hard this month to
explode in the market on Jan 4th. Any intros you can make would be good for us to begin cultivating interest. We
have a 45 minute, 10am staff meeting, but otherwise I'm available Monday morning.

>>>

>>> We're at 909 West Peachtree Street NW ATL 30309. Corner of 8th and West Peachtree with free visitor parking
behind our building.

>>> —

>>>

>>>

>>> Ronald D. Herman, CEO <http://sioniemobile.com/>404,606.3585 © slonicmobile.com

<http://sionic >

>>>

>>>

>>>

>>>

>>>

>>
wns

Page 1 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 20 of 53

>>>

>>>

>>>> On 12/4/15, 4:06 PM, “Adam Slipakoff" <as@slinakoff.com> wrote:

>>>>

>>>> Sounds good. When would you like to get together? Patrick made it sound like timing is critical. | can head to
your office on Mon.

>>>>

>>>> Sent from my iPhone

>>>>

>>>>> On Dec 4, 2015, at 3:53 PM, Ron Herman <herman@sionicmobile.com> wrote:
>>2>>>

>>>>> Are you kidding? UniPro alone would be a HUGE win for us. Let’s get started! Warrants are yours if you want
them Adam.

>>>>>—~

>>>>>

>>>>> Ronald D. Herman, CEO <http://sionicmobile.com/>404.606,3585  sionicmobile.com
<http://stonicmobile.com/>

>>>>>

>>>>>

>>>>>

>>>>>

>>>>>

>>>>>

>>>>>

>>>>>

>>>>>

>>>>>> On 12/4/15, 3:17 PM, "Patrick Gahan" <patrick.gahan@gmail.com> wrote:
>>>>>>

>>>>>> Ron,

>>>>>>

>>>>>> Here is a quick preview of Adam Slipakoff's value add...! asked him to share five intros he could make. He
definitely has more. | think he is a good strategic partner to consider for the warrants.
>>>>>>

>>>>>> Bob Stewart - CEO of UniPro Foodervice (coop with $86 billion in combined sales)
>>>>>>

>>>>>> Jeff Landau - Owner of Metrotainment (10 restaurants)

>>>>>>

>>>>>> Amy Holcomb at SkyMedicus

>>>>>>

>>>>>> Jim Webb - Cape Securities

>>>>>>

>>>>>> Euan McGlashin / Steve Cessinger- Valor Hospitality

>>>>>>

>>>>>> Patrick

>>>>>>

Page 2 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 21 of 53

EXHIBIT 3
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 22 of 53

Friday, December 13, 2019 at 3:59:29 PM Eastern Standard Time

Subject: RE: engagement letter
Date: Tuesday, December 8, 2015 at 5:18:23 PM Eastern Standard Time

From: Adam Slipakoff
To: Ron Herman

Confirmed. Talk then.

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Tuesday, December 8, 2015 5:06 PM

To: Adam Slipakoff <as@slipakoff.com>

Subject: Re: engagement letter

Tomorrow 1p work for you? 15min tops. Thanks!

Ronald D. Herman, ©t:5
SIONICMOBILE------

Od G0 Shan © srementobik: oom

From: Adam Slipakoff <as@slipakoff.com>

Date: Tuesday, December 8, 2015 at 5:01 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: engagement letter

Certainly. I'll send this to you shortly. Would you like to talk this evening or tomorrow re: the Series B?

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Tuesday, December 8, 2015 4:57 PM

To: Adam Slipakoff <as@slipakoff.com>

Subject: engagement letter

Adam,

| would like to engage your firm asap. We have questions regarding the influence of potential transactions on our
Series B filing and changes to the cap table.

Do you have a standard EL?

Best,
Ron

Ronald D. Herman. +f +:

Page 1 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 23 of 53

LONICMOBILE——

404.606.3585 « slonicmobits.co:

Page 2 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 24 of 53

EXHIBIT 4
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 25 of 53

Tuesday, December 17, 2019 at 2:30:10 PM Eastern Standard Time

Subject: Re: dykema

Date: Tuesday, December 8, 2015 at 10:36:31 AM Eastern Standard Time
From: Ronald Herman

To: Spencer White

We are going to engage Adam Slipakoff’s firm for gen corporate counsel. Kevin Kirby has done a good job for us, but
Adam will bring a greater level of urgency and priority.

t should have an engagement letter from him by Friday.

Ronald D. Herman. CEO

SIONICMOBILE——
404.606.3585 « sicnicmobile.com

From: Spencer White <white@sioni ile.com>
Date: Tuesday, December 8, 2015 at 10:32 AM
To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: dykema

So what attorney would you prefer that | use for payment network contracts review? | presume we have a
better rate with whomever our general attorney is vs. Dykema, yes?

if so, can you give me our general attorney's contact info? I’m not quite ready to engage him/her but | will be
soon.

From: Ron Herman

Sent: Friday, December 4, 2015 4:44 PM

To: Spencer White <white@sionicmobile.com>
Subject: RE: dykema

No worries. Just an FYI. Thx

Sent from Outlook on my [Phone

On Fri, Dec 4, 2015 at 1:43 PM -0800, "Spencer White" <white@sionicmobile.com> wrote:

Ok. | worked through the incorrect Invoice from them a few weeks ago and at that point t we had a positive balance.
Perhaps some of the final review on the chase deal happened In november. If you send me the invoice I'll double
check it.

Sent via the Samsung GALAXY S® 5, an AT&T 4G LTE smartphone
Original message
From: Ron Herman <herman@sionicmobile.com>

 

 

Page 1 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 26 of 53

Date: 12/04/2015 4:29 PM (GMT-05:00)
To: Spencer White <white@sionicmobile,com>
Subject: Re: dykema

Negative. | received their invoice for $27.50, We ate through the rest of the retainer In Nov.

Ronald D. Herman, CEO

SIONICMOBILE-——
404.605.3585 + sioniemobile com
From: Spencer White <white@sionicmobile.com>

Date: Friday, December 4, 2015 at 4:25 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: dykema

We actually have about $150 left on the retainer. Not much but something. As far as near term need for their
expertise, | don't see much. | would like to engage an attorney as we negotiate the network deals but those terms
are pretty vanilla and don't really need expert financial services legal support. So if we have a cheaper general
attorney available we are good.

Sent via the Samsung GALAXY S® 5, an AT&T 4G LTE smartphone

 

--—-- Original message

From: Ron Herman <herman@stlonicmobile.com>
Date: 12/04/2015 3:29 PM (GMT-05:00)

To: Spencer White <white@sionicmobile.com>
Subject: dykema

Hey — we're out of retainer. Not expecting that we will need added advice at this stage, correct?

Ronald D. Herman, CEO
SIONICMOBILE-—----
404.606.3585 + sionicmobile.com

Page 2 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 27 of 53

EXHIBIT 5
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 28 of 53

~ slipakoffl

ADAM M. SLIPAKOFF, ESQ.
Direct: (404) 509-8092
email: as@stipakeff.com

December 8, 2015

Sionic Mobile Corporation
$09 West Peachtree Street NW
Atlanta, Georgia 30309

Attn: Ron Herman

VIA E-MAIL (hermanGsionicmobile.com)

Re: = Attorney-Client Representation
Dear Ron:

We are pleased that you have chosen Slipakoff LLP to represent you. This letter will confirm our
understanding that you have engaged this firm and will describe the basis on which our firm will provide
legal services to you. We look forward to a successful and satisfying attorney-client relationship.

In order to assure from the outset that we both have a clear understanding of how we will work
together to accomplish your objectives, it is our practice to memorialize in writing the identity of our client,
the scope of our engagement and the nature or absence of any conflicts of interest. Accordingly, this letter
reflects our understanding that we have been engaged to represent Sionic Mobile Corporation (the
“Company”) in connection with various corporate matters.

Based on our standard conflict of interest review procedures using information you have provided
to us, we are not aware of any conflicts of interest which would arise as a result of the services we will be
providing. If we subsequently become aware of any conflicts, we will contact you immediately and work
with you to achieve a mutually acceptable resolution as mandated by applicable ethical rules.

It is our practice to memorialize changes in our engagement, the scope of our engagement, and the
nature or absence of any conflicts of interest. From time to time we may engage special co-counsel or refer
matters to outside counsel to assist us in providing advice on certain areas of practice that are beyond our
areas of expertise, including, without limitation, trademark, litigation, antitrust, patent, labor and
employment, and tax matters. In addition, we may engage lawyers who are barred in jurisdictions other
than Georgia to help us prepare draft documents under the direct supervision of a Georgia-licensed attorney.

The scope of our engagement has been and shall continue to be limited to specific matters which
we are requested to undertake and based on the information we are provided by Company. Company agrees
to be candid and cooperate with us and to fully and accurately disclose all facts and documents that may
relate to the matters that it asks us to handle.

Our fee is $325 per hour for attorney time or services that are provided and $185 per hour for legal
assistance services provided. Our hourly rates are periodically adjusted, and you will receive notice of their
change prior to such change taking effect. In addition to our fees, you will be responsible for expenses in
connection with this engagement, including travel, filing fees, courts costs, postage and online research
fees, if necessary. In some instances, we may forward invoices for certain substantial costs directly to you
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 29 of 53

Sionic Mobile Corporation
Ron Herman

December 8, 2015

Page 2

for prompt payment. If we require a retainer, such retainer amount will be held in our Georgia Bar
proscribed IOLTA escrow account and will be credited against your last invoice. We reserve the right to
draw down on such retainer should your invoices remain outstanding for more than thirty (30) days without
notice. You may terminate this agreement with us ai any time, but we are entitled to the full amount of
hourly fees and a pro rata share of contingency fees received, if appropriate. Any unused amount will be
immediately returned to you at any time upon your request. In the unlikely event that this firm has to bring
suit against Company to collect any outstanding balance owed, the firm shall be entitled to recover all
reasonable attorneys’ fees and costs in the event it is necessary to file suit, arbitrate or satisfy a judgment
to enforce the terms of this engagement letter.

We reserve the right to withdraw from representation as permitted or required by the Georgia Rules
of Professional Conduct. Company will be obligated to pay for fees and expenses incurred up until
termination or withdrawal, including for incomplete work in progress. Untess terminated carlicr. our
representation in any particular matter will automatically terminate when we send the last slatement with
descriptions of our services in the matter. If our representation has not otherwise concluded, it will
automatically terminate if we do not perform work for Company as shown on a bill that we send it. for
more than 12 months.

We typically render monthly statements for professional fees, expenses, disbursements and other
charges and expect payment to be made promptly but no later than fifteen (15) days after receipt. If our
statements are not timely paid, you will be charged a late fee of 1.5% of the outstanding balance owed per
month which shall compound and be cumulative or the amount permitted by law and applicable ethical
rules, whichever is less. In addition, we reserve the right to postpone or defer providing additional services
or to discontinue our representation in accordance with applicable law or court rules.

During and after this engagement, we may convert paper documents to digital format and retain
only the digital copy. We may delete and destroy all records from this representation at the end of the firm's
document-retention period without further notice. We will send Company its file if it requests it before
then, though we may retain a copy. We may exclude from the file our own files on the matter, which include,
for example, firm administrative records, time and expense reports, credit and accounting records, and our
lawyers’ work-product prepared for our internal use, such as drafts, notes, internal memoranda, and legal
and factual research.

We do not expect that any dispute between us will arise, however, in the event of a dispute under
this engagement, such dispute shall be resolved in the courts of Cobb County Georgia and each of the
parties hereto consent to jurisdiction in Cobb County Georgia. We may, but shall not be required to, initiate
binding arbitration pursuant to the rules of the Georgia Bar’s Fee Arbitration program on behalf of the
Georgia Supreme Court, and the Company hereby consents to participating exclusively in such arbitration
if initiated by us. Any such arbitration shall be held in Atlanta, Georgia and will be administered by the
Georgia Bar’s arbitration panel. Judgment upon the award rendered by the arbitration panel may be entered
in the State Court of Cobb County or the federal court for the Northern District of Georgia. Should any
provision of this agreement be unenforceable as between the parties, such unenforceability shall not affect
the enforceability of the other provisions of this agreement.

We make no representations or warranties about the final outcome of this engagement. The time
frame for our representation and resulting costs of our representation depend upon factors not always within
our control such as the level of cooperation, protracted negotiations, complexity of a particular matter,
extensive revisions or other factors.

 

(Tot BaARRITY Lakers S82vb,. Scirk 160, KENNESAW, GA 30144
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 30 of 53

Sionic Mobile Corporation
Ron Herman

December 8, 2015

Page 3

Legal fees are often unpredictable. If we estimate or budget an amount of fees, it is only an estimate
and not a fixed fee, fee quote, or guaranteed maximum. If anyone at our firm makes a statement about
possible outcomes, it is an opinion only, based on information available to him or her at the time, and not
a promise or guarantee. Company agrees to pay us regardless of the outcome.

Again, we thank you for the opportunity to represent Company. Please sign and date this
engagement letter and return it to my attention, retaining the original for your files.

Kind regards,

Adam M. Slipakoff, Esq.

Accepted and agreed to:

By: Ou

Ron Herman |

 

Date: December 8, 2015

 

1701 Barrier LAKES Biyvn., Sire 160, KENNESAW, GIA 30144
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 31 of 53

Signature Certificate RightSignature

13] Document Reference: ZA99DAIG84PPIVVGID2NZM Easy Online Document Signing
Ron Herman
Party ID: UZ8E2RIS6SISHXGFWMEHX6 o—
IP Address: 69.180.24.105 “< —s,
| VeRdiz Gai | herman@sloniemobile.com Slew
Digital Fingerprint Checksum  abde£1b6e3c0957044££43a3390037bc805959822 al Fa anise SD Raich aie es ll
q t
Timestamp Audit
DOM EE tae Gt tte All parties have signed document. Signed copies sent to: Ron Herman and Lisa
Niemtrowski.

 

Document signed by Ron Hennan (herman@sionicmobile.cem) with drawn signature.
- 69.180.24.105

Document viewed by Ron Herman (hemman@sionicmobile.com). - 69.180,.24.105
Document created by Lisa Niemirowski (tn@stipakeff.com). - 24.126.185.157

This signature page provides a record of the online
activity executing this contract. Page 1 of 1
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 32 of 53

EXHIBIT 6
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 33 of 53

wior2016 intuit QuickBooks

paket, LP ~&S slipakoff

1701 Barrett Lakes Bivd
Suite 160
Kennesaw, GA 30144 USA
(770) 727-8980
as@siipakoft.com
www.sipakofi.com
INVOICE nen 1728
DATE 02/09/2016
DUE DATE o2/os/2016
TERMS Due on recalpt
BILL TO
Ren Herman
Stents Mobile Corporatian
809 West Peachtree Street
NW
Atanta, GA 30309

Please detach top portion and estum with your payment,

DATE ACTIVITY - ary’ RATE AMOUNT

12/09/2015 Conference with Mr. Herman 0:24 925.00 180.00
regarding proposed Series 8
Investment, disclosure and filing of
Form D for warrants - Adam
Sllpakotf

we so vee meestene eens ” g130.00

hittpsrilconnect intuit .com/portat/appiCommereeNetwork/fetsaviawinvolcenow &tocale=en_US#view/6s0981S4-2b0 | 4212-b553-020at6dd6207

tn
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 34 of 53

EXHIBIT 7
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 35 of 53

Tuesday, December 17, 2019 at 2:45:57 PM Eastern Standard Time

Subject: Re: saw docs

Date: Friday, December 11, 2015 at 6:54:42 PM Eastern Standard Time
From: Ronald Herman

To: Adam Slipakoff

Attachments: SMC_3yr_Proforma_Low.3.xlsx, Sionic Mobile - MNDA.DOC

Perfect, thanks Adam.

Attached Is our MNDA. We still have $1 warrants in the poo! (JP Engelbrecht is not investing — too far from their core
competency); so if your HNW friend is serious, the warrants expire at the end of the year. Also, attaching updated
pro forma with minor tweaks.

Best,
Ron

Ronald D. Herman, CEO

SIONICMOBILE——
404.606.3585 + sionicmobite.com

From: Adam Slipakoff <as@slipakoff.com>

Date: Friday, December 11, 2015 at 6:47 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: saw docs

Ron — I’ve signed and am sending you the warrant docs tonight. | have a high net worth friend that may be
interested in investing in Sionic as well. If you agree, | will ask him to sign an NDA and then upon receipt
forward the PPM and pro forma spreadsheets to him to consider Sionic. Do you already have an NDA that

you prefer to use?

From: Ron Herman ({mailto:herman@sionicmobile.com]
Sent: Monday, December 7, 2015 2:41 PM

To: Adam Slipakoff <as@slipakoff.com>
Subject: saw docs

Ronald D. Herman. CEO
SIONICMOBILE—---
404.606.3585 - sionicmobite.com

Page 1 of 1
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 36 of 53

EXHIBIT 8
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 37 of 53
Tuesday, December 17, 2019 at 2:58:49 PM Eastern Standard Time

Subject: Re: Warrants
Date: Tuesday, December 15, 2015 at 2:44:52 PM Eastern Standard Time

From: Ron Herman
To: Adam Slipakoff

All historical financials are published In the Investor Center along with copy of Series B PPM and 2016 quarterly pro
forms.

The team is uploading remaining docs to the center today. Login credentials are going to all stakeholders tomorrow.

Sent from Outlook on my iPhone

On Tue, Dec 15, 2015 at 11:40 AM -0800, "Adam Slipakoff" <as@slipakoff.com> wrote:

Can you have someone send me a copy of Sicnic’s historical financials?
2014 and 2015 YTD. ! don't know if I've seen them.

Sent from my iPhone

On Dec 15, 2015, at 2:38 PM, Adam Slipakoff <as@slipakoff.com> wrote:

My assistant has been at the bank. She says they now have the FEIN and the account is opened. The
problem was that there was another company with a near Identical name, DNS investments, LLC
already out there. She's going to send the wire and get me a Fed Ref No. which | will forward you.

Sent from my [Phone

On Dec 15, 2015, at 11:55 AM, Adam Slipakoff <as@slipakoff.com> wrote:

We had to get an FEIN for the bank account. Silly problems for such a small matter. I'm
told the account for the new entity DNS should be complete today and wire funded. |

will keep you apprised.
Sent from my iPhone
On Dec 15, 2015, at 9:07 AM, Ron Herman <herman@sionicmobile.com> wrote:

Good morning! Did you initiate the wire?
Best,
Ron

Ronald D. Herman, CEO

SIONICMOBILE----
404.606.3585 + sionicmobile.com

Page 1 of 3
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 38 of 53

From: Adam Slipakoff <as@slipakofficom>
Date: Monday, December 14, 2015 at 3:23 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: Warrants

Received with thanks.

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Monday, December 14, 2015 3:03 PM

To: Adam Slipakoff <as@slipakoff.com>
Subject: Re: Warrants

No problem, Adam. |! will forward your docs to Blake for processing.
Attached is wire info. Thanks!

Ron

Ronald D. Herman, CEO
SIONICMOBILE--—--
404.606.3585 « sicnicmobite.com

From: Adam Slipakoff <as@slipakoff.com>

Date: Monday, December 14, 2015 at 2:48 PM
To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: Warrants

Ron —! opened and funded the bank account. The investment entity
is DNS 2015 Investments, LLC. I’ve attached updated docs to replace
the docs | sent you earlier. With traffic at this hour, it will be quicker
to wire the funds to you. | can’t find wire Instructions in the PPM.
Can you please send that along?

From: Ron Herman [mailto:herman@sionicmobile.com}
Sent: Friday, December 11, 2015 9:02 AM

To: Adam Slipakoff <as@slipakoff.com>
Subject: Warrants
Good morning!

I'm at our CPAs. Just realized your warrants expire tomorrow. Are
you able to execute today?

Page 2 of 3
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 39 of 53

Sent from Outlook on my iPhone

Page 3 of 3
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 40 of 53

EXHIBIT 9
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 41 of 53

Friday, December 13, 2019 at 4:01:05 PM Eastern Standard Time

 

Subject: RE: Warrants

Date: Wednesday, December 16, 2015 at 4:33:58 PM Eastern Standard Time
From: Adam Slipakoff

To: Ron Herman

I’m incredibly thankful that this hasn’t tainted your view of me or our firm’s capabilities and value. | will
continue to be a vocal evangelist for Sionic and | hope that another investment opportunity becomes
available. | have several friends running PE firms and various high net worth investors that may be
interested.

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Wednesday, December 16, 2015 3:52 PM

To: Adam Slipakoff <as@slipakoff.com>

Subject: Re: Warrants

Wrapping up a mtg.

I understand too well unnecessarily messy executions. My concern is more of the legal aspect of the
delay. I'll defer to you on that one.

Still very excited about havin you join us in this venture in addition to taking over our securities work.

Just let me know.
Thx
Sent from Outlook on my iPad

On Wed, Dec 16, 2015 at 12:42 PM -0800, "Adam Slipakoff" <as:u:slipakolf.com> wrote:

I just left you a voicemail. | was at Wells Fargo when you emailed. I hate when silly administrative
execution issues get in the way of what should be a simple transaction. I always try to put all
investments in an SPE LLC which is owned by a trust for my wife and kids. Usually forming the entity
and getting an EIN number takes 15 minutes. This one was a mess. I also had an a high net worth
friend that asked me to participate. I certainly understand and respect your position. It's a shame. I like
Sionic and believe in what you guys are doing. | still plan to help in any event. If the opportunity
comes up again, please let me know.

Sent from my iPhone
On Dec 16, 2015, at 2:44 PM, Ron Herman <herman‘c'sionicmobile.com> wrote:

Adam,

I believe we missed the window on the warrants. They really expired on Saturday, but with
the name change and unfunded execution, I expect we should retire them from the cap

Page 1 of 4
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 42 of 53

table. Agree?

Best
> New’
Ron

Ronald D. Herman, ceo

 

AGT OOG GSS * donimobite oot

From: Adam Slipakoff <as@slipakoff.com>

Date: Tuesday, December 15, 2015 at 2:40 PM
To: Ronald Herman <herman@sionicmobile.com>
Subject: Re: Warrants

Can you have someone send me a copy of Sionic's historical financials?
2014 and 2015 YTD. | don't know if I've seen them.

Sent from my iPhone
On Dec 15, 2015, at 2:38 PM, Adam Slipakoff <as‘qslipakoll.com> wrote:

My assistant has been at the bank. She says they now have the FEIN and the

account is opened. The problem was that there was another company with a —
near identical name, DNS Investments, LLC already out there. She's going to

send the wire and get me a Fed Ref No. which I will forward you.

Sent from my iPhone
On Dec 15, 2015, at 11:55 AM, Adam Slipakoff <asuslipakoff.com> wrote:

We had to get an FEIN for the bank account. Silly problems for
such a small matter. I'm told the account for the new entity DNS
should be complete today and wire funded. I will keep you
apprised.

Sent from my iPhone

On Dec 15, 2015, at 9:07 AM, Ron Herman

<herman‘d:sionicmobile.com> wrote:

Good morning! Did you initiate the wire?
Best,
Ron

Ronald D. Herman, cto

 

 

4804 606 3585 + stont mabe corm

Page 2 of 4
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20

From: Adam Slipakoff <as@slipakoff.com>
Date: Monday, December 14, 2015 at 3:23 PM

To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: Warrants

Received with thanks.

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Monday, December 14, 2015 3:03 PM

To: Adam Stipakoff <as@slipakoff.com>

Subject: Re: Warrants

No problem, Adam. | will forward your docs to Blake for
processing.

Attached is wire info. Thanks!

Ron

Ronald D. Herman, CeG

Page 43 of 53

 

404 GUE S55 © sronticmeanite cou

From: Adam Slipakoff <as@slipakoff.com>

Date: Monday, December 14, 2015 at 2:48 PM
To: Ronald Herman <herman@sionicmobile.com>
Subject: RE: Warrants

Ron —! opened and funded the bank account. The
investment entity is DNS 2015 Investments, LLC. I’ve
attached updated docs to replace the docs | sent you
earlier. With traffic at this hour, it will be quicker to wire
the funds to you. | can’t find wire instructions in the
PPM. Can you please send that along?

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Friday, December 11, 2015 9:02 AM

To: Adam Slipakoff <as@slipakoff.com>

Subject: Warrants

Good morning!

I'm at our CPAs. Just realized your warrants expire

Page 3 of 4
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 44 of 53

tomorrow. Are you able to execute today?
Sent from Outlook on my iPhone

Page 4 of 4
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 45 of 53

EXHIBIT 10
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 46 of 53

Friday, December 13, 2019 at 4:43:53 PM Eastern Standard Time

 

Subject: Re: Sionic Mobile

Date: Wednesday, January 6, 2016 at 1:48:03 PM Eastern Standard Time
From: Ronald Herman
To: Adam Slipakoff, Patrick Gahan

Attachments: ION-L_Overview([rfs].pdf

Great Adam.

The attached 2-page overview should work to create interest. Though it is geared toward small business (their co-op
partners’ customers), it is a good launch point to discuss how your system functions throughout the supply chain.
Good?

Thanks-
Ron

-

Ronald D. Herman,CEO
SIONICMOBILE— 7
404.606.3585 « sionicmobile.com

From: Adam Slipakoff <as@slipakoff.com>

Date: Wednesday, January 6, 2016 at 1:30 PM

To: Patrick Gahan <patrick.gahan@gmail.com>
Ce: Ronald Herman <herman@sionicmobile.com>
Subject: RE: Sionic Mobile

I'd love to do both. We have only a handful of credit card transactions each month, but the amounts average
around $3k or so.

(‘li reach out to the CEO of UniPro Bob Stewart to set up a meeting with Ron. Are there any marketing
materials | can send him to explain Sionic’s credit card opportunity?

From: Patrick Gahan [mailto:patrick. gahan@gmail.com]
Sent: Wednesday, January 6, 2016 9:58 AM

To: Adam Slipakoff <as@slinakoff.com>
Ce: Ron Herman <herman@sioni i >
Subject: Re: Sionic Mobile

Page 39 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 47 of 53

Hey Adam,
Thanks for moving the connection with Bray forward. ~

I think the other big introduction that would help Sionic Mobile a lot is your UniProFood Services
connection. Is that an introduction you can make pretty easily and near term?

I am assuming you would be interested in the below question I have for Ron.

Ron,

Just out of curiosity, could Slipakoff be the first friendly small business to do an integration with
quickbooks for credit card processing. I believe this will be important to work out for small businesses
in a services industry.

Patrick

On Tue, Jan 5, 2016 at 12:03 PM, Adam Slipakoff <as(@slipakoff.com> wrote:

Bray ~ Are you available this week to meet with me and Ron Herman, CEO of Sionic Mobile? Let me know
how your schedule looks.

- Adam

Ron’s contact information:
Ronatd D. Herman, CEO
‘SIONICMOBILE----.

1 OG 4586: cienicinatie

Page 40 of 113
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 48 of 53

EXHIBIT 11
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 49 of 53

Friday, December 13, 2019 at 4:03:29 PM Eastern Standard Time

 

Subject: Introduction -- Ron Herman / Bob Stewart

Date: Wednesday, January 6, 2016 at 7:06:12 PM Eastern Standard Time
From: Adam Slipakoff

To: Bob Stewart, Ron Herman

Attachments: imageO15.jpg, image016.jpg, image017.jpg, image018.jpg, image019.jpg, image020.png,
image021.png, image022.png

Bob and Ron —I’d like to introduce you two by email. | think there are potential synergies that you may wish
to explore. I'll be happy to coordinate a meeting or just let you take it from here.

Ron — Bob is the CEO of UniPro Foodservice, Inc., the largest cooperative of independent foodservice
distributors (900+ locations) with collective sales volume exceeding $60 billion. They are based in Vinings

area.

Bob — Ron is the CEO of Sionic Mobile, a credit card processing and rewards platform (called ION) serving
100,000 locations. Sionic recently secured a unique arrangement with JP Morgan to provide ultra-low cost
credit card payment processing. The opportunity for Sionic is to provide ultra-low processing to entire supply
chains — merchants, wholesalers, distributors, retailers, etc. In addition, Sionic can combine a loyalty program
or charitable giving element. Sionic is based in Midtown.

Personally, | can imagine a UniPro-branded credit processing and loyalty program where UniPro’s distributor
members can take advantage of Sionic’s ultra-low processing to generate new channels of seller incentives,
World Tour benefits, etc. It could also be useful within MUG’s chain sales to create loyalty programs with
franchises. Lastly, given its low fees, it may help members effectively stretch out payment terms without
cutting deeply into their thin margins. There could be a variety of win-win scenarios that you can explore
further.

In any event, I’ve included two Sionic diagrams and will include each of your contact information below.

G) Odor
@ Square iP ay Quack LevelUp

 

 

 

 

 

 

Payment Fee % , saat se oo 4 he une 196%e$

a Loyalty Fee % N/A 64
i Monthly Fee x $6 $0 $4
Requires Hardware nO ¥E |

 

 

$8 $49 $149 Henuves QuckBoors

Startup Cost

 

 

 

 

 

 

 

POS Integration véS ny VES
EGitt Cards | Seteaammmese n no N
Mobile Ads cack ed \ nO NC

Universai Rewards (aieee tt % KO |

Industries AL ALL ALL ALL | OE STAURANT |

 

 

 

 

 

Page 1 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 50 of 53

 

Ronald D. Herman, CEO
SIONICMOBILE

404 606.3585 ¢ sionicmobile com

 

Bob Stewart

770-799-7588 - Office
724-272-0327 - Mobile

stewart @uniprofoodservice.com

ny ~tes wu rNtt

~/

 

Adam M. Slipaketr, Esq Buckhead Office: North Atlanta:
Stipakotr LLP sqea Piedmont Rd NE iat Barrett Lakes Blvd
Cell: (404) sue-Ka08 Atlanta, GA so0go05 Suite 160

Direct. (770) vue Sogt
fail. us¢estipaketteou

yi}. Gi

Kennesaw, Georgia gots

NOTICE (Uns communication may contain privileged or other contidennal mformanon tf vou are not the anended reapient. ov beleve that you have recen ed this communucanan in
ertor, please do not prt, copy. rettansnit, disseminate. ar othemeise use the information Aina. please indicate to the sender that you have received thes communncation in ereor, and

delete the cupy seu recenved
used. aid eaimion be nysed. te avon penalties amposed under the bitemal Revenue Code

 

Under LOS) Treasury recufations, we are required te intorm sou thar any advice contained inthis conan or any atlachment Nerete is net intended to be

Page 2 of 2
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 51 of 53

Friday, December 13, 2019 at 4:03:41 PM Eastern Standard Time

Subject: RE: Bray
Date: Thursday, January 7, 2016 at 7:23:32 PM Eastern Standard Time

From: Adam Slipakoff
To: Ron Herman
cc: Patrick Gahan

No idea I’m afraid.

From: Ron Herman [mailto:herman@sionicmobile.com]
Sent: Thursday, January 7, 2016 7:19 PM

To: Adam Slipakoff <as@slipakoff.com>

Cc: Patrick Gahan <patrick.gahan@gmail.com>

Subject: Bray

Adam,
Any concept of the level of potential investment? Recall $250k per unit.

Thx

Sent from Outlook on my iPhone

Page 1 of 1
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 52 of 53

EXHIBIT 12
Case 1:19-cv-05523-SDG Document 9-2 Filed 01/30/20 Page 53 of 53

Friday, December 13, 2019 at 4:04:48 PM Eastern Standard Time

 

Subject: Re: $2 warrants

Date: Tuesday, July 12, 2016 at 12:46:04 PM Eastern Daylight Time
From: Adam Slipakoff

To: Ron Herman

cc: Patrick Gahan

Thanks. Can you also send your latest financials and biz plan/update? | haven't had a chance to get an update since
Dec. Thanks so much. Patrick says things are going very well. I'm very excited for you and Scionic

Sent from my iPhone

On Jul 12, 2016, at 12:15 PM, Ron Herman <herman@sionicmobile,com> wrote:

Great Patrick. Thanks. Adam, | will call you this afternoon.

Sent from Qutlogk on my iPhone

On Tue, Jul 12, 2016 at 11:53 AM -0400, "Patrick Gahan" <patrick@alderasset.com> wrote:

Ron,

| know that Adam wasn't able to close in time for you last time. He is in a good cash position and said he is in
and can close by tomorrow.

| will leave it to you to connect with him. (404) 509-8092.

Sent from my iPhone

Page 1 of 1
